Case 1:19-cv-00514-EAW Document4 Filed 05/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK PY

 

ROBERT W. JOHNSON,

 

Plaintiff, ORDER
V. 19-CV-00514 EAW
THE BUFFALO POLICE
DEPARTMENT, OFFICER POBLOCKI,
and THE STATE OF NEW YORK,
Defendants.
INTRODUCTION

Pro se plaintiff Robert W. Johnson (‘Plaintiff’) commenced the instant action on
April 1, 2019, alleging violations of his civil rights by Defendants. (Dkt. 1).! Plaintiff
neither paid the Court’s filing fee nor submitted a motion to proceed in forma pauperis.
Accordingly, the Clerk of Court shall administratively terminate this action. If Plaintiff
wishes to reopen this case, he must notify the Court in writing within 30 days of the date
of this order and must include either (1) a properly supported motion to proceed in forma

pauperis, or (2) the $350.00 filing fee and the $50.00 administrative fee ($400.00 total).

 

I The action was originally commenced in the United States District Court for the
Southern District of New York. On April 5, 2019, that court entered an order transferring
the matter to the instant Court. (Dkt. 1). The transfer order noted that Plaintiff had neither
sought leave to proceed in forma pauperis nor paid the required filing fee, but left the
resolution of that issue to this Court. (/d. at 3).

-l|-
Case 1:19-cv-00514-EAW Document4 Filed 05/01/19 Page 2 of 3

DISCUSSION

A party commencing a civil action in this Court ordinarily must pay a $350.00 filing
fee as well as a $50.00 administrative fee.? See 28 U.S.C. § 1914; Judicial Conference
Schedule of Fees, District Court Miscellaneous Fee Schedule;? Western District of New
York, District Court Schedule of Fees.’ Ifa party is indigent, instead of paying the required
fee, he may seek permission to proceed in forma pauperis under 28 U.S.C. § 1915.

Under 28 U.S.C. § 1915(a)(1), an individual seeking to bring a civil action in forma
pauperis must submit an affidavit or affirmation detailing his assets and liabilities and
swearing under oath that he is unable to pay the $350.00 filing fee. A motion to proceed
in forma pauperis should be supported by such an affidavit or affirmation filed at the same
time as the complaint. The Court has made available a form motion to proceed in forma
pauperis with supporting affirmation>® that is designed to help pro se litigants (such as

Plaintiff) comply with 28 U.S.C. § 1915(a)(1).

 

7 Effective May 1, 2013, the Judicial Conference of the United States added an
administrative fee of $50.00 to the cost of filing a civil lawsuit in district court. See
September 2012 Report of the Proceedings of the Judicial Conference of the United States,
available at http://www.uscourts.gov/about-federal-courts/reports-proceedings-judicial-
conference-us. This additional administrative fee does not apply to prisoners who are
granted permission to proceed in forma pauperis. See generally id.

3 Available at http://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule.

4 Available at http://www.nywd.uscourts.gov/fee-schedule.

5 The court has ordered that a form motion to proceed in forma pauperis with
supporting affirmation be mailed to the plaintiff. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.

-2-

 
Case 1:19-cv-00514-EAW Document4 Filed 05/01/19 Page 3 of 3

Here, Plaintiff did not pay the $350.00 filing fee and the $50.00 administrative fee,
nor did he submit a motion to proceed in forma pauperis with an affidavit swearing that he

is unable to pay the filing fee.

ORDER

IT IS HEREBY ORDERED that the Clerk of Court shall administratively terminate
this action; and it is further

ORDERED that the Clerk of Court is directed to send to Plaintiff a form motion to
proceed in forma pauperis with supporting affirmation and authorization form; and it is
further

ORDERED that if Plaintiff wishes to reopen this action, he shall so notify this Court,
in writing, no later than 30 days from the date of this order. This writing must include
either (1) a properly supported motion to proceed in forma pauperis or (2) the $350.00
filing fee and the $50.00 administrative fee ($400.00 total); and it is further

ORDERED that upon Plaintiff's submission of either (1) a motion to proceed in
forma pauperis or (2) the $350.00 filing fee and the $50.00 administrative fee ($400.00
total), the Clerk of Court shall reopen this case.

SO ORDERED.

 

| oil VOY LN —J 7

(ELIZABETH AAVOLFORD
‘United States District Judge

 

Dated: April 30, 2019
Rochester, New York

 
